         Case 1:20-cv-02625-LGS Document 44 Filed 08/28/20 Page 1 of 3




                                                                             BETSY D. BAYDALA
                                                                             DIRECT: 212.994.6538
                                                                        BBAYDALA@KBRLAW.COM
August 27, 2020
                                       Plaintiff shall file a letter response not to exceed three (3) pages, by
VIA ECF FILING ONLY                    September 4, 2020.
Lorna G. Schofield, U.S.D.J.       So Ordered.
United States District Court, SDNY
500 Pearl Street
                                   Dated: August 28, 2020
New York, NY 10007
                                          New York, New York
Re:    Powers v. Memorial Sloan Kettering Cancer Center, et al.
       Docket No. :                            1:20-cv-02625
       KBR File No. :                                942.285


Dear Hon. Judge Schofield:

This office represents the Defendants in the above referenced matter. We submit this as our
letter motion for a pre-motion discovery conference with the Court in accordance with Local
Civil Rule 37.2 and Your Honor’s Individual Rules.

Defendants respectfully write to the Court in an effort to resolve the parties’ dispute regarding an
unrestricted authorization to obtain the plaintiff-decedent Erika Zak’s employment records.
Defendants have conferenced in good faith with plaintiff’s counsel via telephone on
August 11, 2020, and with follow-up emails on August 21, 25 and 26, 2020.

This is a medical malpractice/wrongful death action, wherein it is alleged that negligent
treatment was provided to Ms. Zak on April 10, 2017 – specifically a liver ablation procedure for
treatment of Ms. Zak’s metastatic colorectal cancer. (Doc. 1). Ms. Zak’s Stage IV cancer was
first diagnosed in 2014, three months after her daughter was born. (Doc. 1, ¶7).

On June 29, 2020, Defendants served their First Set of Interrogatories, and First Set of Document
Demands to Plaintiff. Plaintiff’s responses were served on July 29, 2020. Defendants objected
to various responses as not providing relevant information, including an authorization to obtain
Erika Zak’s employment records. After the parties discussed these discovery issues, Plaintiff
served a First Supplemental Responses to Defendant’s First Set of Defendant’s Requests for
Production on August 14, 2020.

In Plaintiff’s supplemental responses, an authorization for Ms. Zak’s employer, GAP, Inc., was
provided, but was restricted to only allow the release of the following documents:


                                                                                               6692856
           Case 1:20-cv-02625-LGS Document 44 Filed 08/28/20 Page 2 of 3
Powers v. Memorial, et al.
Docket No.: 1:20-cv-02625
Page 2 of 3


    -   Documents and/or materials relating to wage/salary forms, benefit forms, and/or
        insurance forms.

    -   Documents and/or materials relating to employee’s sick day records, medical
        records, doctor’s notes, correspondence, health insurance claims, health insurance
        payments, hospital records, and disability payments.

    -   Documents and/or materials relating to compensation including ledgers, W-2’s,
        tax forms, deductions, checks, salary statements, wage statements.

Defendants respectfully submit that they are entitled to an unrestricted employment
authorization. FRCP 26(b)(1) provides that “[p]arties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or defense…”. “Although not
unlimited, relevance, for purposes of discovery, is an extremely broad concept.” Chen-Oster v.
Goldman, Sachs & Co., 293 F.R.D. 557, 561 (S.D.N.Y. 2013) (internal citations omitted). FRCP
26(b)(1) also provides that “[r]elevant information need not be admissible at the trial if the
discovery appears reasonably calculated to lead to the discovery of admissible evidence.”

In Plaintiff’s Initial Disclosures, over $2 million in lost income is claimed as a category of
damages. Plaintiff should be compelled to provide an unrestricted authorization to obtain Ms.
Zak’s employment records so that Defendants can determine her full work history and the type
of employee she was prior to her claimed injuries. Plaintiff has no rational justification to curtail
obtaining this relevant discovery.

An unlimited authorization for Ms. Zak’s employment records is the kind of discovery that is
plainly within the “extremely broad concept” of relevance embodied in FRCP 26. See Howard
v. United States, , 2010 WL 11688273, *1 (W.D.N.Y. October 28, 2010) (ordering plaintiff to
provide unrestricted authorizations for release of employment records where plaintiff’s work
history prior to the accident was relevant to determining a claim for lost wages); Bonta v. Accor
North America, Inc., , 2010 WL 2869535 (W.D.N.Y. July 20, 2010) (directing plaintiff to
provide authorization for employment records in light of plaintiff’s allegations of damages,
including lost wages); Robinson v. U.S., 205 F.R.D. 104, 106 (WDNY 2001) (ordering plaintiff
to provide an unlimited authorization for employment records as the discovery process is very
liberal and allows for “the fullest possible knowledge of the issues and facts before trial”)
(internal citations omitted).

Accordingly, Defendants respectfully submit that Plaintiff should be compelled to provide an
unrestricted authorization to obtain Ms. Zak’s employment records.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Betsy D. Baydala

Betsy D. Baydala

                                                 2
                                                                                               6692856
           Case 1:20-cv-02625-LGS Document 44 Filed 08/28/20 Page 3 of 3
Powers v. Memorial, et al.
Docket No.: 1:20-cv-02625
Page 3 of 3


cc:     via ECF filing

        Hendler Flores Law, PLLC
        1301 West 25th Street, Suite 400
        Austin, Texas 78705
        Telephone: (512) 439-3202
        Fax: (512) 439-3201
        shendler@hendlerlaw.com
        rwebber@hendlerlaw.com
        lgoettsche@hendlerlaw.com




                                           3
                                                                           6692856
